Citation Nr: 0200094	
Decision Date: 01/04/02    Archive Date: 01/11/02	

DOCKET NO.  99-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1999, for a 60 percent rating for residuals of a shell 
fragment wound with lumbar spinal cord stenosis and 
degenerative changes, status post laminectomy, partial at L2 
and complete at L3 - L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his daughter



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
August 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), including a a May 1999 rating action which 
assigned a temporary total (100 percent) convalescent rating 
pursuant to 38 C.F.R. § 4.30 from February 25, 1999, followed 
by a 60 percent rating for the veteran's service-connected 
back disability from June 1, 1999, the day after the 
expiration of the period of the temporary total convalescent 
rating.  The convalescent rating was later extended through 
August 31, 1999.  The veteran has appealed the effective date 
assigned for the schedular 60 percent rating.  In connection 
with his appeal, the veteran testified at a hearing before RO 
personnel in October 1999 and at a Board hearing at the RO in 
May 2001.

As originally developed for Board review, the appeal included 
the issue of entitlement to an increased schedular rating for 
the service-connected back disability.  At the October 1999 
hearing at the RO, the veteran withdrew his appeal as to the 
increased rating issue.  Since that issue has been withdrawn, 
it cannot be further considered by the Board.  38 C.F.R. 
§ 20.204 (2001).

While a detailed summary of the adjudicative history 
pertinent to the issue on appeal is provided below, a 
procedural irregularity which is unrelated to the appeal 
requires comment.  The Board has noted what appears to be an 
administrative inconsistency in an August 1992 rating 
decision which has been perpetuated for a number of years 
thereafter.  It may have resulted in payment to the veteran 
of less than the full amount of compensation due to him under 
existing rating decisions.  A 10 percent rating for scars as 
a residual of the shell fragment wound involving the lumbar 
spine was granted by the Board in November 1988 and that 
grant was implemented by the RO the following month.  The 
rating decision of August 1992 which is in question discussed 
the continuation of the 10 percent rating for that 
disability, but in the itemized listing of service-connected 
disabilities it listed the back disability as having been 
noncompensably disabling (zero percent).  This apparent 
inconsistency was perpetuated in a notice mailed to the 
veteran on September 18, 1992, and in subsequent rating 
decisions through June 1997, when a 20 percent rating was 
assigned for the lumbar spine wound residuals.  Since a 20 
percent rating for a disability of the thigh and calf was 
also assigned by the August 1992 rating decision, the 
combined rating of 20 percent which was assigned is 
questionable.  The de facto reduction of the rating for the 
back from 10 percent to noncompensable in 1992 was the result 
of an apparent administrative error rather than an 
adjudicative determination and therefore does not give rise 
to an issue over which the Board has jurisdiction.  However, 
the matter is referred to the attention of the RO so that 
necessary clarification and corrective action may be 
undertaken.


FINDINGS OF FACT

1.  Effective in June 1987, service connection for a scar as 
a residual of a shell fragment wound to the lumbar spine and 
left hip was established.

2.  A November 1988 Board decision assigned a 10 percent 
schedular rating for this disability.

3.  A June 1997 rating decision found additional related 
disability and assigned a 20 percent rating for the shell 
fragment wound residuals involving the back effective in 
January 1997; the veteran did not appeal this determination.

4.  A rating decision of September 1997 expanded the grant of 
service connection for shell fragment wound residuals 
involving the lumbar spine to include spinal cord stenosis 
with radiculopathy but continued the 20 percent rating; the 
veteran did not appeal this determination.

5.  The veteran's next claim for an increased rating for the 
shell fragment wound residuals involving the lumbar spine was 
received on July 13, 1998.

6.  A November 1998 rating decision denied the veteran's 
claim for an increased rating.  

7.  In February 1999 the veteran was hospitalized for back 
surgery.  A temporary total rating was assigned based on that 
hospitalization.  

8.  By a rating decision of May 1999, the RO assigned a 60 
percent schedular evaluation under Diagnostic Code 5293 
effective in June 1999 following expiration of the temporary 
total convalescent rating.

9.  A July 1999 statement from an attorney can be construed 
as constituting a timely notice of disagreement with the 
rating decision of November 1998.

10.  The medical evidence of record establishes that 
pronounced intervertebral disc syndrome has been manifest 
since July 1998.


CONCLUSIONS OF LAW

1.  A November 1998 rating decision denying a claim for an 
increased rating for service-connected shell fragment wound 
residuals involving the lumbar spine remains in a pending 
status by virtue of a timely notice of disagreement received 
in July 1999.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103, 20.1104 (2001).

2.  An effective date of July 13, 1998, is warranted for an 
increased schedular rating of 60 percent for residuals of a 
shell fragment wound to the lumbar spine consisting of 
degenerative joint disease and lumbar spinal cord stenosis, 
postoperative status.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran filed his original claim for VA compensation in 
June 1987, requesting service connection for shrapnel wounds 
of the back and legs.  Service medical records detailing the 
wounds are not of record; however, admission and disposition 
reports from service department medical facilities show that 
the veteran was admitted to a station hospital in June 1951 
for shell fragment wounds to the back, arm and thigh.  The 
report of an August 1953 examination for separation from 
service noted "superficial shell fragment wounds May 1951."  
No pertinent disabilities were noted.

By a rating decision of October 1987, the RO granted service 
connection for, among other disabilities, a shell fragment 
wound scar in the lumbar area with metallic fragments in the 
area of the left hip.  A noncompensable rating was assigned 
from June 1987 under Diagnostic Code 7805.  That rating 
decision also denied service connection for degenerative 
joint disease of the spine.  The veteran initiated an appeal.  
By a decision of November 1988, the Board assigned a 10 
percent rating for the shell fragment wound residuals 
involving the lumbar area under Code 7805, but affirmed the 
RO's denial of service connection for degenerative joint 
disease of the spine.

In February 1989 the veteran requested an increase in 
"service connection" for his injuries.  The RO denied an 
increased rating in July 1989 and the veteran appealed.  By 
an August 1990 decision, among other determinations, the 
Board denied the appeal for a rating higher than 10 percent 
for shell fragment wound residuals of the low back and left 
hip.

The veteran requested an increased rating for his back and 
hip wound residuals in February 1992.  By a rating decision 
of August 1992, the RO expanded an existing grant of service 
connection for a shell fragment wound scar of the left 
posterior thigh and left calf to include sciatic nerve 
involvement and increased the rating for that disability from 
noncompensable to 20 percent from October 1991.  As noted 
above, the rating decision contained language to the effect 
that the shell fragment wound scar of the lumbar area was 
well healed and asymptomatic and that the previously assigned 
10 percent evaluation was continued; while the listing of 
service-connected disabilities stated that the shell fragment 
wound scar of the lumbar area was noncompensable (zero 
percent).  The veteran was notified of the decisions made by 
a September 1992 letter which stated that his claim for 
"service-connected disability compensation for the shell 
fragment wound scar of the lumbar area" was denied.  The 
combined evaluation for service-connected disabilities was 20 
percent.

In November 1992 the veteran noted that he had a 20 percent 
rating for his scars and requested an increase based on 
pinched nerves and a numbness of the left leg.  By a rating 
decision of May 1993, the RO held that no increase in the 
evaluation for the shell fragment wound scar of the back, 
which was "currently evaluated 0 (noncompensable) percent," 
was warranted.  The RO also denied service connection for 
arthritis of the lumbar and cervical spine segments.  The 
veteran was notified of these decisions and of his right of 
appeal by a May 1993 letter.  A timely notice of disagreement 
was not received.

In January 1996 the veteran requested an increased rating for 
his "service-connected disability" based on an attached 
statement from R. Po, M.D., and requested that additional 
service connection be granted for a secondary injury to his 
left hip.  By a rating decision of December 1996, the RO held 
that a compensable rating for the scar of the lumbar spine 
was not warranted.  The evidence of record before the rating 
board included a VA hospital summary showing a diagnosis of 
lumbar disc disease established by CT scan.  The veteran was 
notified by the RO decision by a letter dated in December 
1996 which included an enclosure advising him of his right to 
appeal.
A statement received from the veteran in January 1997 
requested reopening of his claim with respect to the shell 
fragment wound of the lumbar area, as well as other issues.  
In support of the request the veteran submitted a January 
1997 statement from Dr. Po which contained a diagnosis of 
degenerative disc disease at L4 - L5 with stenosis.  The 
veteran underwent a VA examination in April 1997.  On 
examination of the spine, the diagnosis was spinal stenosis 
with radiculopathy secondary to residuals of shrapnel wound 
of the back.

By rating decision of June 1997, the RO assigned a rating of 
20 percent for residuals of a shell fragment wound in the 
lumbar spine area, effective in January 1997.  The rating was 
assigned under Diagnostic Code 5292 of the rating schedule on 
the basis of moderate limitation of motion of the lumbar 
spine.  The rating decision recognized spinal stenosis with 
radiculopathy as secondary to the shrapnel wound of the back.  
The RO also granted service connection for another 
disability, degenerative joint disease of the left hip, and 
evaluated it as 10 percent disabling from January 1997.  The 
veteran was notified of this decision by a letter dated in 
June 1997 which included information concerning his appeal 
rights.

In July 1997 the veteran submitted a statement requesting an 
increase in his "service connection" in the lumbar spine 
area, noting that a VA physician had found significant lumbar 
stenosis.  A VA outpatient treatment record dated in March 
1997 showed a clinical impression, based on magnetic 
resonance imaging (MRI), of chronic low back pain, 
degenerative disc disease, spinal stenosis and neurogenic 
claudication.  The RO reviewed the claim for increase in 
September 1997, at which time the record also included a July 
1997 medical record from Louisiana State University which 
referred to significant lumbar stenosis.  The RO 
characterized the service-connected disability as a "shell 
fragment wound lumbar spine with spinal stenosis and 
radiculopathy" and continued the existing 20 percent rating.  
The veteran was notified of the decision and of his appellate 
rights by a letter mailed in September 1997.

In a November 1997 statement, the veteran indicated that he 
was applying for an increased rating for his service-
connected degenerative joint disease of the left hip.  
Enclosed was an October 1997 statement from Dr. Po.  In May 
1998 the RO increased the rating for degenerative joint 
disease of the left hip from 10 percent to 20 percent from 
January 1997.

In a statement received on July 13, 1998, the veteran 
requested increased ratings for his back and other 
disabilities on the basis of a recent examination by Dr. Po.  
An August 1998 statement from Dr. Po was received.  The 
veteran underwent a VA examination in September 1998.  On the 
peripheral nerve examination, the diagnosis was low back pain 
with left lumbar radiculopathy with left lower extremity 
weakness/numbness.  Likely peripheral neuropathy was also 
found.  On the spine examination it was again noted that the 
veteran had spinal stenosis with radiculopathy secondary to 
residual shrapnel from the war.

The RO reviewed the claim for increase in November 1998.  The 
20 percent rating for the shell fragment wound in the lumbar 
spine was continued.  The veteran was notified of this 
decision and of his appeal rights by a letter dated December 
7, 1998.

Another request by the veteran for an increased rating for 
his lumbar spine was received on March 18, 1999.  Submitted 
in support of the claim were medical records from Christus 
St. Frances Cabrini Hospital showing that on February 25, 
1999 the veteran was hospitalized and underwent a partial 
decompression laminectomy at L2 and a complete decompression 
laminectomy at L3, L4 and L5 as well as bilateral 
foraminotomies at L2 through S1.  By a rating decision of May 
1999, the RO assigned a 60 percent schedular rating under 
Diagnostic Code 5293 (intervertebral disc syndrome) for shell 
fragment wound residuals consisting of lumbar spinal cord 
stenosis, degenerative changes, postoperative laminectomy 
(partial L2 and complete L3 - L5) bilaterally, effective 
following expiration of a temporary total convalescent rating 
under 38 C.F.R. § 4.30, which was assigned from February 25, 
1999.  In June 1999 the convalescent rating was extended 
through August 31, 1999.

Received in July 1999 was a letter written on the veteran's 
behalf by an attorney, who asserted that it was the veteran's 
position that he was 100 percent disabled due to service-
connected disability and had been so since the date of the 
initial wartime injury.  The letter contained the following 
language:  "I'm currently reviewing his rights concerning an 
application for [past] benefits.  But intent (sic) that you 
receive this letter as a preservation of any and all rights 
that he has in conjunction with the same."  The RO accepted 
that letter as a notice of disagreement with the May 1999 
rating decision as to both the rating and the effective date 
assigned for the lumbar spine wound residuals.

The veteran testified at a hearing at the RO in October 1999 
and at a hearing before the Board at the RO in May 2001.  He 
stated that he had suffered because of his back and received 
VA treatment for it for many years before the February 1999 
surgery.  He stated that he had stopped working as a self-
employed painter in 1992 because he could no longer climb 
ladders.

II.  Analysis.

As an initial matter, during the pendency of the current 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted into law.  In general, the VCAA provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
August 2001 the VA implemented regulations to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  The VCAA and its implementing regulations 
essentially provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  New notification provisions are 
also set forth.  Specifically, the VCAA requires the VA to 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, the VA is to 
specifically inform the claimant and representative of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part will be obtained by the VA on behalf 
of the claimant.

The record reflects that the veteran has been informed of the 
various provisions of law that pertain to his claim.  The VA 
has been diligent in obtaining all VA medical records that 
are relevant to the question of whether any such records may 
be deemed to constitute an informal claim for increase within 
the meaning of 38 C.F.R. § 3.157.  The veteran and his 
representative have pointed to no existing records which 
would be pertinent to the effective date issue now before the 
Board, and the Board has identified none from the record.  In 
addition, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  The veteran has testified at two 
hearings in connection with his appeal, one of which was a 
travel board hearing.  In short, the Board is satisfied that 
the VA has met its duty to assist the veteran in the 
development of the facts pertinent to his claim.  Under the 
circumstances, no further assistance is required in order to 
satisfy the VA's obligations under the VCAA and the 
subsequently promulgated regulations.

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, the claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).  However, 38 C.F.R. § 3.400(o)(2) 
provides that an award of increased disability compensation 
shall be effective from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the increase shall be effective from the 
date of receipt of the claim.

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104.

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2001).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§§ 3.160, 20.1103, and 20.1104 (2001).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).   
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Disabilities involving the lumbar spine may be rated on the 
basis of limitation of lumbar spine motion.  A maximum rating 
of 40 percent rating may be assigned when severe limitation 
of lumbar spine motion is demonstrated.  38 C.F.R. § 4.72, 
Code 5292 (2001).

Back disabilities may also be rated on the basis of 
intervertebral disc syndrome.  A maximum rating of 60 percent 
is provided for intervertebral disc syndrome that results in 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.72, 
Code 5293 (2001).

A 10 percent rating is provided for superficial scars which 
are poorly nourished with repeated ulceration or which are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.119, Codes 7803, 7804 (2001).  Other scars are rated on 
the basis of limitation of function of the part affected.  
38 C.F.R. § 4.119, Code 7805 (2001).
The shell fragment wound residuals involving the lumbar spine 
and left hip were initially rated under Code 7805, pertaining 
to scars, since the available service department records and 
the initial VA examination described the original shrapnel 
injuries as superficial in nature, with no damage to, or 
involvement of underlying muscles or the bony structures of 
the spine.  Service connection for arthritis was specifically 
denied by the RO in October 1989 and that denial was upheld 
by the Board.  Service connection for arthritis was again 
denied by the RO in May 1993.  VA outpatient treatment and 
examination records dated throughout the period since the 
veteran's original claim show complaints of low back pain and 
radiculopathy.  Degenerative joint disease of the lumbar 
spine and stenosis were documented as early as 1992.  
Subsequent records describe a worsening of the degenerative 
disease in the spine and in the left hip.  It appears from 
the reports from Dr. Po and VA examiners that retained shell 
fragments in the acetabulum of the left hip, resulting in 
stress on the spine and the development of disc degeneration, 
stenosis and radiculopathy.  Service connection for 
disability of the left hip was granted in June 1997.

The rating decisions that granted an increased rating for the 
wound residuals of the lumbar spine beginning in June 1997 
did not fully articulate what amounted to an expansion of the 
grant of service connection to include the degenerative 
disease of the bony structures of the spine.  Specifically, 
the rating decision of June 1997 acknowledged the inclusion 
of underlying degenerative disease by basing the assignment 
of an increase of the rating to 20 percent on limitation of 
motion of the lumbar spine.  The next rating decision, in 
September 1997 rephrased the service-connected disability as 
"shell fragment wound of the lumbar spine with spinal 
stenosis with radiculopathy," but did so without any explicit 
discussion of the service connection criteria or the prior 
adjudications denying service connection for arthritis.  
While the grant was undertaken by indirection, Board notes 
that the United States Court of Appeals for Veterans Claims 
has held in Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991), that a grant of increased rating for a service-
connected disability on the basis of symptoms of non-service 
connected disability constituted a grant of service 
connection for the formerly non-service connected disability 
as a matter of law.

The RO's increase in compensation for the shell fragment 
wound residuals, by including the underlying degenerative 
disease and spinal stenosis from February 1999 is based on 
the premise that the reports relating to surgery performed in 
February 1999 represents the first date from which it is 
factually ascertainable that an increase in disability had 
occurred.  However, substantial disability of the low back 
was documented before the surgery.  At the VA examination of 
April 1997, left lower extremity weakness and likely 
peripheral neuropathy were reported on neurological 
examination, and spinal stenosis with radiculopathy was 
deemed to constitute a residual of the shrapnel wound of the 
back.  Similar findings were reported on a VA examination 
performed in September 1998. 

However, the existence of an increase in disability before 
the February 1999 surgery is not by itself determinative of 
eligibility for an earlier effective date for the 60 percent 
rating.  It is necessary that entitlement be adjudicated in 
accordance with the requirements of the law, both substantive 
and procedural.  A claim must be filed, and entitlement must 
be properly documented by competent evidence. 

In the present case, the veteran has filed numerous claims 
for increased ratings for his back wound residuals since the 
Board's initial award of a 10 percent rating in November 
1988.  A February 1989 claim for increase was ultimately 
denied by the Board.  Later claims for increase filed in 
February 1992, February 1993 and January 1996 were denied and 
those denials became final in the absence of a timely appeal 
by the veteran.  The veteran did not appeal either the June 
1997 rating decision that raised the rating to 20 percent or 
the September 1997 rating decision that confirmed and 
continued the 20 percent rating.

Thereafter, the veteran filed a claim for increase in July 
1998 which was denied by the RO in November 1998.  He did not 
express any initial disagreement with the determination and 
in fact submitted another statement in March 1999 requesting 
an increased rating.  A 60 percent rating was ultimately 
assigned as the result of adjudication of this claim.  
However, the letter received in July 1999 from an attorney 
was received within the one-year period allowed for filing a 
notice of disagreement with the November 1998 rating 
decision.  A notice of disagreement must be filed within one 
year of the date of mailing of the result of an initial 
review or determination by the RO.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.201 (2001).  

Although the RO accepted the July 1999 statement as a notice 
of disagreement with the effective date assigned for the 60 
percent rating, the Board believes that it may also be 
reasonably interpreted as an expression of disagreement with 
the denial of an increased rating in November 1998.  The 
letter sets forth the opinion that the veteran considered 
himself to have been 100 percent disabled since the initial 
injury and indicated that the purpose of the letter was to 
preserve the veteran's rights in attempting to increase his 
benefits.  The letter is something less than a model of 
clarity, but it can be reasonably inferred that one of the 
rights intended to be preserved thereby was the right to 
appeal any prior adverse decision that could still be 
appealed and that adversely affected the rating for the 
disability during the period preceding that covered by the 60 
percent rating.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has stated that the 
standard required to establish a valid notice of disagreement 
is a low one, commenting that the "statutory and regulatory 
scheme Congress created to protect veterans allows a claimant 
to file a 'vague' [notice of disagreement] and reserve the 
specific arguments relating to errors of fact or law for the 
substantive appeal.  Collaro v. West, 132 F.3d 1304 (Fed. 
Cir. 1998); see also Ledford v. West, 136 F.3d 776 (Fed. Cir. 
1998).  In addition, the Court of Appeals for Veterans Claims 
has held the regulatory requirement set forth in 38 C.F.R. 
§ 20.201 requiring that a notice of disagreement express "a 
desire for appellate review" to be invalid when viewed in 
light of 38 U.S.C.A. § 7105, and has ruled that the only 
content requirement in a notice of disagreement be an 
expression of disagreement with the determination by the RO.  
Gallegos v. Gober, 14 Vet. App. 50 (2000).  Despite the 
absence of a specific reference to a desire to appeal, it can 
be reasonably inferred that the veteran disagreed with the 
RO's November 1998 denial of an increased rating.

Consequently, the proper effective date for the disability 
evaluated as 60 percent disabling is July 13, 1998, the date 
of receipt of the veteran's claim for increase.  Although the 
July 1998 claim for increase was received within the one-year 
period allowed for initiating an appeal from the September 
1997 rating decision that had confirmed the existing 20 
percent rating, there is nothing in the wording of the July 
1998 statement that can reasonably be construed as expressing 
disagreement with the September 1997 decision.


ORDER

An earlier effective date of July 13, 1998, is granted for 
the award of a 60 percent schedular evaluation for residuals 
of a shell fragment wound to the lumbar spine, subject to the 
criteria governing the payment of monetary awards. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

